Exhibit 10.1

Execution version

 

From:    Barclays Bank PLC    European Loans Agency    5 The North Colonnade   
Canary Wharf    London E14 4BB    United Kingdom    (the Agent) To:    Tower
Insurance Company of New York    120 Broadway    31st Floor    New York NY 10271
   United States    CastlePoint Insurance Company    120 Broadway    31st Floor
   New York NY 10271    United States    CastlePoint National Insurance Company
   120 Broadway    31st Floor    New York NY 10271    United States    Hermitage
Insurance Company    120 Broadway    31st Floor    New York NY 10271    United
States

November 4, 2013

Dear Sirs

WAIVER EXTENSION LETTER RELATING TO THE LETTER OF CREDIT FACILITY AGREEMENT
ENTERED INTO BETWEEN (1) TOWER INSURANCE COMPANY OF NEW YORK, (2) CASTLEPOINT
INSURANCE COMPANY, (3) CASTLEPOINT NATIONAL INSURANCE COMPANY, (4) HERMITAGE
INSURANCE COMPANY (5) BARCLAYS BANK PLC AND BANK OF MONTREAL, LONDON BRANCH AS
ISSUING BANKS, AND (6) BARCLAYS BANK PLC AS AGENT AND SECURITY AGENT DATED
11 NOVEMBER 2011 AS AMENDED ON 12 MARCH 2012, 16 JULY 2012, 21 NOVEMBER 2012,
AMENDED AND RESTATED ON 7 MARCH 2013 AND AMENDED ON 2 MAY 2013 AND 22 OCTOBER
2013 (THE “FACILITY AGREEMENT”)

 

1. INTERPRETATION

 

1.1 We refer to the Facility Agreement. Capitalised terms defined in the
Facility Agreement have the same meaning when used in this letter unless
expressly defined in this letter. In this letter:-

 

“Waiver Letter”    means the waiver letter dated 18 October 2013 between the
parties to this waiver extension letter



--------------------------------------------------------------------------------

1.2 The principles of construction set out in the Facility Agreement shall have
effect as if set out in this letter.

 

1.3 This letter is entered into by Barclays Bank PLC as Agent on behalf of the
Finance Parties pursuant to clause 30.1 (Required consents) of the Facility
Agreement.

 

2. SATISFACTION OF WAIVER LETTER CONDITION

 

2.1 The Finance Parties confirm that the conditions in paragraphs 3.1.2, 3.1.3,
3.1.4 and 3.1.5 of the Waiver Letter have been satisfied.

 

2.2 The Finance Parties confirm that the condition in paragraph 3.1.1 of the
Waiver Letter shall be satisfied by the delivery by each Borrower of its
statutory financial statements for the financial quarter ending 30 June 2013,
together with a certificate confirming that no Default or Event of Default has
occurred and is continuing by 30 October 2013.

 

3. WAIVER EXTENSION

 

3.1 Pursuant to paragraph 4.3 of the Waiver Letter, the waiver in the Waiver
Letter shall be extended to the Waiver Termination Date (as defined below).

 

4. WAIVER TERMINATION

 

4.1 The waiver extension in paragraph 3 of this letter shall cease to be of
effect and no waiver shall be deemed to be in effect on and from the earliest to
occur of:-

 

  4.1.1 any one of the conditions in paragraphs 3.1.6, 3.1.7, 3.1.8 or 3.1.9 of
the Waiver Letter not being satisfied or ceasing to be satisfied;

 

  4.1.2 such date as each Finance Party (in its sole discretion) considers, on
the basis of the information provided in accordance with paragraph 3.1.8 of the
Waiver Letter (and any other available information), that any condition in
paragraph 3.1.7 of the Waiver Letter shall not be met;

 

  4.1.3 the auditors of the Group notifying any member of the Group that any
financial statements of any Group company are to be restated (whereupon such
Group company shall inform the Agent of such notice, on the same day) to an
extent or in such manner which is material in the opinion of each Finance Party
(acting in its sole discretion and in good faith); or

 

  4.1.4 the performance by each Borrower of the conditions set forth in
paragraph 3.1.7 of the Waiver letter on or before 29 November 2013,

(the “Waiver Termination Date”).

 

4.2 On the waiver extension in paragraph 3 of this letter ceasing to be of
effect in accordance with paragraph 4.1 above:-

 

  4.2.1 each Repeating Representation shall be deemed to have been made by
reference to the facts and circumstances existing at that time (and as at the
date of this letter) without qualification (and where the facts and
circumstances applicable to any such Repeating Representation shall, where
applicable, be deemed to have a Material Adverse Effect and not be capable of
remedy); and

 

  4.2.2 an Event of Default arising under paragraphs 4.2.1 in relation to any
Borrower shall constitute an Event of Default against all Borrowers.

 

2



--------------------------------------------------------------------------------

5. CONSENT AND ACKNOWLEDGEMENT

 

5.1 Each Borrower hereby confirms, ratifies and acknowledges its obligations and
liabilities in respect of all of its obligations under the Finance Documents,
all of which continue to accrue and be due and payable as set forth in the
Finance Documents.

 

5.2 Except as expressly contemplated hereby or in the Facility Amendment
Agreement, the Finance Documents shall remain unchanged and in full force and
effect and each is hereby ratified and confirmed in all respects. The execution
and delivery by the Finance Parties of, or acceptance of, this letter and any
other documents and instruments in connection herewith (collectively, the
“Waiver Documents”) shall not be deemed to create a course of dealing or
otherwise create any express or implied duty by any of them to provide any other
or further amendments, consents or waivers in the future. Nothing contained
herein shall be deemed a waiver or consent in respect of (or otherwise affect
any Finance Party’s ability to enforce its rights arising out of or as a result
of) any Default or Event of Default not explicitly waived hereby.

 

5.3 Each Borrower hereby acknowledges and confirms to the Finance Parties that
such Borrower is executing this letter and any other Waiver Documents on the
basis of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other person or entity.

 

6. MISCELLANEOUS

 

6.1 No Borrower may take any proceedings against any Finance Party or their
respective officers, employees or agents in respect of any claim it might have
against any Finance Party, or their respective officers, employees or agents in
respect of any act or omission of any kind by that Finance Party, or any of
their respective officers, employees or agents in relation to any Finance
Document and any Finance Party or their respective officers, employees or agents
may rely on this paragraph.

 

6.2 Except as expressly waived in this letter, the Facility Agreement and each
other Finance Document continues in full force and effect. To the extent there
is any contradiction between this letter and the Waiver Letter, this letter
shall prevail.

 

6.3 This letter is a Finance Document.

 

6.4 The Borrowers shall within three Business Days of demand pay the Agent, the
Security Agent and each Issuing Bank the amount of all documented costs and
expenses (including legal fees) reasonably incurred (subject to any agreed caps)
by any of them in connection with the negotiation, preparation and execution of
this letter.

 

6.5 This letter may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this letter.

 

6.6 This letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

6.7 The provisions of Clauses 1.3 (Third Party Rights), 28 (Partial Invalidity),
29 (Remedies and Waivers) and 30 (Amendments and waivers) of the Facility
Agreement shall apply, mutatis mutandis, to this letter as if set out in full
herein.

 

3



--------------------------------------------------------------------------------

Please confirm your agreement with the contents of this letter by signing and
returning to the enclosed duplicate of this letter.

 

Yours faithfully

/s/ Estela R.R. Landro

For and on behalf of

BARCLAYS BANK PLC

as Agent (acting on the instructions of the Issuing Banks)

We agree to the terms and conditions of this letter

For and on behalf of

TOWER INSURANCE COMPANY OF NEW YORK

 

By:  

/s/ William E. HItselberger

Name:   William E. HItselberger Title:   Executive Vice President and CFO

 

By:  

/s/ Vito A. Nigro

Name:   Vito A. NIgro Title:   Managing Vice President and Treasurer

For and on behalf of

CASTLEPOINT INSURANCE COMPANY

 

By:  

/s/ William E. HItselberger

Name:   William E. HItselberger Title:   Executive Vice President and CFO

 

By:  

/s/ Vito A. Nigro

Name:   Vito A. NIgro Title:   Managing Vice President and Treasurer

 

4



--------------------------------------------------------------------------------

For and on behalf of

CASTLEPOINT NATIONAL INSURANCE COMPANY

 

By:  

/s/ William E. HItselberger

Name:   William E. HItselberger Title:   Executive Vice President and CFO

 

By:  

/s/ Vito A. Nigro

Name:   Vito A. NIgro Title:   Managing Vice President and Treasurer

For and on behalf of

HERMITAGE INSURANCE COMPANY

 

By:  

/s/ William E. HItselberger

Name:   William E. HItselberger Title:   Executive Vice President and CFO

 

By:  

/s/ Vito A. Nigro

Name:   Vito A. NIgro Title:   Managing Vice President and Treasurer

 

5